t c summary opinion united_states tax_court michael ray tolleson petitioner v commissioner of internal revenue respondent docket no 15864-06s filed date michael ray tolleson pro_se paul r zamolo and jon feldhammer specially recognized for respondent goeke judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and 1unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure this opinion shall not be treated as precedent for any other case respondent determined deficiencies in petitioner’s federal income taxes of dollar_figure and dollar_figure for and respectively after concessions the issue before the court is whether petitioner is entitled to business_expense deductions for an alleged independent architectural practice claimed on his schedules c profit or loss from business background at the time the petition was filed petitioner was a resident of california petitioner was employed full time by the firm of richard pollack associates pollack an architecture and interior- design company during and by whl architects planners inc whl during and both firms issued to petitioner forms w-2 wage and tax statement petitioner was occasionally permitted to work from home but pollack and whl provided him with office space petitioner included schedules c with hi sec_2001 and sec_2002 federal_income_tax returns each schedule c related to an alleged architecture business with a listed address identical to petitioner’s home address on the schedules c petitioner the parties agreed to the allowable amounts of short-term_capital_loss deductions claimed business_expense deductions of dollar_figure for and dollar_figure for on date respondent mailed to petitioner a statutory_notice_of_deficiency that disallowed petitioner’s claimed business_expense deductions for and petitioner timely petitioned this court discussion sec_162 provides that there shall be allowed as a deduction all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business however in order to be entitled to deduct business_expenses on a schedule c petitioner must prove that he was carrying_on_a_trade_or_business other than that of being an employee see weber v commissioner 103_tc_378 affd 60_f3d_1104 4th cir petitioner has not alleged or shown that sec_7491 applies accordingly petitioner bears the burden of proving that he is entitled to the claimed business_expense deductions see rule a 290_us_111 petitioner contends that during the years at issue he was operating an independent architectural practice and the claimed business_expenses relate to this business petitioner contends that he provided services for both firms as an independent_contractor and that he elected employee status in lieu of independent_contractor status for personal accounting reasons whether a taxpayer was an independent_contractor depends on various factors such as the degree of control exercised by the principal over the details of the work which party invests in the facilities used in the work the opportunity of the individual for profit or loss whether or not the principal has the right to discharge the individual whether the work is part of the principal’s regular business the permanency of the relationship and the relationship the parties believe they are creating weber v commissioner supra pincite petitioner provided no evidence that any of these factors weigh in favor of a finding that he worked for pollack or whl as an independent_contractor to the contrary the presidents of both firms testified that he was a full-time_employee during the years at issue and petitioner has provided no evidence to the contrary therefore we find that petitioner worked for pollack and whl as an employee during and not as an independent_contractor petitioner also argued that while he was working for pollack and whl he operated his own separate business petitioner claimed that during the years at issue he was continuously developing plans for new houses and researching vacant lots in the surrounding locales in hopes of creating a base of prospective properties to use in his independent practice however petitioner purchased no properties and completed no services during or petitioner made no showing that he was actively seeking contracts during and petitioner also claimed that he provided consulting services to former students and took on interns during both years however petitioner could not provide any invoices pay statements or other documentation to substantiate those claims petitioner’s only income from the years at issue was from his work at both pollack and whl see 23_tc_377 the only documentation petitioner provided concerning his independent practice during and were models of theoretical projects and ideas and the only invoices petitioner could provide regarding services rendered from his independent practice were from subsequent tax years not at issue while it is possible that some of petitioner’s expenses may qualify as startup expenditures deductible under sec_195 there is no evidence in the record that petitioner began a trade_or_business during the years at issue accordingly we find that petitioner was not carrying_on_a_trade_or_business as an independent architect during or therefore we need not reach the question of whether the associated expenses would qualify for a deduction under sec_162 to reflect the foregoing decision will be entered under rule
